           Case 1:19-cv-01751-JLT Document 18 Filed 10/20/20 Page 1 of 1



1
2
3

4
5
6

7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   JERRY MORRIS,                                     )   Case No.: 1:19-cv-1751 JLT
                                                       )
12                  Plaintiff,                         )   ORDER REMANDING THE MATTER
                                                       )   PURSUANT TO SENTENCE FOUR OF 42 U.S.C.
13          v.                                         )   § 405(g)
                                                       )
14   ANDREW SAUL,                                      )   ORDER DIRECTING ENTRY OF JUDGMENT IN
     Commissioner of Social Security,                  )   FAVOR OF PLAINTIFF, JERRY MORRIS, AND
15                                                     )   AGAINST DEFENDANT, ANDREW SAUL,
                    Defendant.                         )   COMMISSIONER OF SOCIAL SECURITY
16                                                     )

17          On October 5, 2020, Plaintiff and the Commissioner of Social Security stipulated to a voluntary

18   remand of Plaintiff’s appeal pursuant to sentence four of 42 U.S.C. § 405(g), for an ALJ to issue a new

19   decision. (Doc. 17) In addition, the parties request that the Court enter judgment in favor of Plaintiff and

20   against the Commissioner. (Id.) Based upon the stipulation of the parties, the Court ORDERS:

21          1.      The matter is REMANDED for further administrative proceedings under sentence four

22                  of 42 U.S.C. § 405(g); and

23          2.      The Clerk of Court is DIRECTED to enter judgment in favor of Plaintiff Jerry Morris,

24                  and against Defendant Andrew Saul, Commissioner of Social Security.

25
26   IT IS SO ORDERED.

27      Dated:     October 19, 2020                              /s/ Jennifer L. Thurston
28                                                         UNITED STATES MAGISTRATE JUDGE
